Title: To James Madison from William C. C. Claiborne, 15 March 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 15 March 1806, New Orleans. “The Carrier of the Mail of the United States, from hence to Fort Stoddart, by the way of the Lake, is now in my office, and reports—that, on his arrival at the Town of Mobile, he waited upon Governor Folche, who informed him that the mail would not be permitted to pass by water—upon which the Carrier asked and received permission to forward it by land, which was immediately done. In a short time afterwards, the mail from Fort Stoddart for New Orleans, having arrived at Mobile, the Carrier again called upon Governor Folche, and obtained permission to bring it on to this City; but was then informed that, for the future, the mail of the United States would not be permitted to pass, either by land or by water, through the Dominions of His Catholic Majesty.
                    “I do not understand that any hindrance has been offered to the passage of the mail from hence, by the way of Baton Rouge.
                    “It is understood that the fortifications at mobile are undergoing repairs under the immediate direction of Governor Folche.”
                